 

Exhibit 10.45

 

POP FACILITY

 

EXECUTION

AMENDMENT NO. 1 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 1 to Amended and Restated Master Repurchase Agreement, dated as of
December 22, 2016 (this “Amendment”), among Credit Suisse First Boston Mortgage
Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch and Alpine
Securitization LTD (collectively, the “Buyers”), PennyMac Operating Partnership,
L.P. (the “Seller”) and PennyMac Mortgage Investment Trust (the “Guarantor”).

RECITALS

 

The Administrative Agent, the Seller and the Guarantor are parties to that
certain (i) Amended and Restated Master Repurchase Agreement, dated as of March
31, 2016 (the “Existing Repurchase Agreement”; as further amended by this
Amendment, the “Repurchase Agreement”) and (ii) the related Consolidated,
Amended and Restated Pricing Side Letter, dated as of March 31, 2016 together
with PennyMac Holdings, LLC (“PennyMac Holdings”), PennyMac Corp. (“PMC”) and
PMC REO Financing Trust (“REO Subsidiary”) (as amended, restated, supplemented
or otherwise modified from time to time, the “Pricing Side Letter”), as each is
assigned to Buyers.  The Guarantor is party to that certain Guaranty (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of September 28, 2012, by the Guarantor in favor of the
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Repurchase Agreement and Guaranty,
as applicable.

The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent and Buyers
have required the Guarantor to ratify and affirm the Guaranty on the date
hereof.

 

Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:

SECTION 1.Definitions.  Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1deleting the definitions of “Aged Non-Agency QM Mortgage Loan”, “Aged 60 Day
Loan”, “Aged 75 Day Loan”, “Aged 90 Day Loan” and all references thereto in
their entirety.

-1-

 

 

 

 

--------------------------------------------------------------------------------

 

1.2adding the following definitions in the proper alphabetical order:

“Aged 180 Day Non-Agency QM Mortgage Loan” means a Non-Agency QM Mortgage Loan
which has been subject to a Transaction hereunder for a period of greater than
one hundred eighty (180) days but not greater than three hundred sixty four
(364) days.

“Aged 364 Day Non-Agency QM Mortgage Loan” means a Non-Agency QM Mortgage Loan
which has been subject to a Transaction hereunder for a period of greater than
three hundred sixty four (364) days.

1.3deleting the definition of “Aged Loan” in its entirety and replacing it with
the following:

“Aged Loan” means an Aged 180 Day Non-Agency QM Mortgage Loan or an Aged 364 Day
Non-Agency QM Mortgage Loan.

 

SECTION 2.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

 

2.1Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent on behalf of the Buyers shall have received the following documents, each
of which shall be satisfactory to the Administrative Agent in form and
substance:

 

(a)this Amendment, executed and delivered by duly authorized officers of the
Administrative Agent, the Buyers, the Seller and the Guarantor;

(b)Amendment No. 4 to the Pricing Side Letter, dated as of the date hereof,
executed and delivered by duly authorized officers of the Administrative Agent,
Buyers, Seller, Guarantor, PennyMac Holdings, PMC and the REO Subsidiary;

(c)Amendment No. 3 to Amended and Restated Master Repurchase Agreement, dated as
of the date hereof, executed and delivered by duly authorized officers of the
Administrative Agent, Buyers, Seller, Guarantor, PennyMac Holdings, PMC and the
REO Subsidiary; and

(d)such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 

SECTION 3.Representations and Warranties.  Seller hereby represents and warrants
to the Administrative Agent and the Buyers that it is in compliance with all the
terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.

 

-2-

 

 

 

 

--------------------------------------------------------------------------------

 

SECTION 4.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 5.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

 

SECTION 6.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

 

SECTION 7.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8.Reaffirmation of Guaranty.  The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Administrative Agent and
Buyers under the Repurchase Agreement and related Program Agreements, as amended
hereby.

 

[Remainder of page intentionally left blank]

 

-3-

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

By:

 

/s/ Elie Chau

Name:

 

Elie Chau

Title:

 

Vice President

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Buyer

 

 

 

By:

 

/s/ Oliver Nisenson

Name:

 

Oliver Nisenson

Title:

 

Authorized Signatory

 

 

 

By:

 

/s/ Patrick J. Hart

Name:

 

Patrick J. Hart

Title:

 

Authorized Signatory

 

 

 

ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-fact

 

 

 

By:

 

/s/ Oliver Nisenson

Name:

 

Oliver Nisenson

Title:

 

Authorized Signatory

 

 

 

By:

 

/s/ Patrick J. Hart

Name:

 

Patrick J. Hart

Title:

 

Authorized Signatory

 

--------------------------------------------------------------------------------

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as Seller

 

 

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

 

 

By:

 

/s/ Anne D. McCallion

Name:

 

Anne D. McCallion

Title:

 

Senior Managing Director and Chief Financial Officer

 

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

 

By:

 

/s/ Anne D. McCallion

Name:

 

Anne D. McCallion

Title:

 

Senior Managing Director and Chief Financial Officer

 

 